Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	 This is the initial office action based on the application filed on July 16, 2021, which claims 1-20 have been presented for examination.  Claims 1-20 are pending, of which claim 1, claim 10 and claim 19 are in independent form.
Priority
3.	The instant application has a priority PRO 63/052,656 which filed on 07/16/2020.
Remarks
4. 	The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 20 recites the limitation “The storage medium”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Dhilon US 20210264031 (hereinafter Dhilon), and further in view Colquhoun US 20200204578 (hereinafter Colquhoun).
Claim 1 is rejected, Dhilon teaches a method for maintaining software within a mainframe computing apparatus, the method being implemented by at least one processor, the method comprising(Dhilon, abstract and summary):
receiving, by the at least one processor, at least one software module(Dhilon, paragraph [0035-0037], ] Accordingly, exemplary embodiments herein describe techniques for prioritizing patching of vulnerable components by incorporating the context of how given components are used within the broader system. For example, additional information can be provided to customers that specifies whether a given component is a risky component. According to at least one example embodiment, an S-BOM may be augmented to include this additional information .Fig. 2, component A, component B, Component C and Component D.  );
determining, by the at least one processor based on at least one risk attribute assigned to the received at least one software module, a criticality for the at least one software module(Dhilon, paragraph [0036-0037],  It is noted that the term “risky component” is used herein to refer to a software component which (1) is associated with an input data flow that includes tainted data and (2) reads or writes sensitive data (directly or indirectly). It is noted that the term “tainted data” is used herein to refer to data that originates externally, and the term “sensitive data” is used herein to refer to data that includes sensitive information, such as, for example, encryption keys, access control lists (ACLs), customer data, personal information, regulated data, etc.  Paragraph [0043-0044], At line 307, priority values for patching software vulnerabilities are calculated by multiplying a score associated with a type of each of the software vulnerabilities (e.g., the Common Vulnerability Scoring System (CVSS) score) by the gradient modifier value of the corresponding component. In some example embodiments, the priority values are assigned labels or placed in different groups based on predetermined thresholds (e.g., a priority value may be assigned a ‘lowest’ priority label if it satisfies a first threshold, a ‘low’ priority label if it satisfies a second threshold, etc.).  Paragraph [0045-0046],  the context of a software component may be determined using one or more criterion or rules.  . As a non-limiting example, a set of rules may include, for example, one or more of: whether or not a component enforces a security control; whether or not a component receives tainted input data flow; whether or not taint inputted to a component originates from an unauthenticated user, authenticated user, or trusted user; whether or not a component reads sensitive (to disclosure) information; whether or not a component writes sensitive (to modification) information; whether or not a component communicates with or spawns a process that reads or writes sensitive information; whether or not a component the component has been hardened to reduce attack surface; and whether the component is deployed in a least privileged manner.);
deploying, by the at least one processor, the received at least one software module to at least one destination within the mainframe computing apparatus based on the determined criticality(Dhilon, paragraph [0031-0035], “patching a software vulnerability” shall be broadly construed so as to encompass, for example, downloading, replacing and/or installing a patch or another software component that addresses or otherwise mitigates a software vulnerability, as would be apparent to a person of ordinary skill in the art.  Paragraph [0057-0063], The above-described illustrative embodiments provide significant advantages relative to conventional approaches. For example, some embodiments are configured to prioritize patching of software vulnerabilities. These and other embodiments can effectively enable customers to efficiently prioritize patches and stay protected, increase the speed in which necessary patches are provided, reduce wasted efforts on unnecessary patches, and/or expedite patch decisions based on an upfront analysis on the riskiness of a component.); and
Dhilon does not explicitly teach
obtaining, by the at least one processor, data indicating whether the deployed at least one software module has been installed obtaining, by the at least one processor, data indicating whether the deployed at least one software module has been installed(
However, Colquhoun teaches
obtaining, by the at least one processor, data indicating whether the deployed at least one software module has been installed obtaining, by the at least one processor, data indicating whether the deployed at least one software module has been installed(Colquhoun, US 20200204578, fig. 4 and paragraph [0093-0056], In some examples, the prioritization rules 212 indicated in FIG. 4 provide for efficient presentation and/or deployment of vulnerabilities and how to patch them. Due to the risk profile being specific to the particular configuration of the computer network, based on a combination of first and second data, different networks may have different infrastructures and policies for avoiding or mitigating against security issues and/or system fails as a result of attacks. Accordingly, a predefined set of prioritization rules 212 may be provided that permit efficient notification and/or deployment. In some embodiments, the prioritization rules are provided such that their performance is dependent on the particular computer network infrastructure. In some embodiments, the prioritization rules may determine an order based on criticality, i.e., how critical an affected host is or even how critical a user or group of users associated with an effected host is or are. In this example, the network infrastructure is considered all features and characteristics received in the first data, including one or more of hosts, software on hosts, the role or purpose of the hosts and/or software, where the hosts sit in the network, e.g., under what sub-domains, what the role of users associated with those hosts are, how many hosts receive data from upstream hosts, how many users are associated with a particular host, the version of software on hosts, the version of operating systems on hosts, log data associated with hosts, websites visited by hosts, current patch statuses or versions on hosts, the last time a host or its software was scanned and so on.  Paragraph [0102-0103], In certain examples, the output data may be updated over time to reflect what patches are in progress for which hosts and/or software, and which have been remedies, so that the last patch applied to the host and/or software is indicated.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Colquhoun into Dhilon's to receive a first data that represents an infrastructure of a computer network. The first data comprises an indication of hosts which form a portion of the computer network and multiple software resources on respective hosts. A second data is received from a vulnerability scanning software. The second data comprises an indication of multiple vulnerabilities detected in the software resources provided on the hosts of the computer network. The output data representing a risk profile of the computer network infrastructure is generated using a combination of the first data and the second data. The output data indicates multiple subsets of hosts that is determined as being at risk of being affected by the detected vulnerabilities by virtue of the software resources they provide for output on a user interface as suggested by Colquhoun (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Dhilon and Colquhoun teach the method of claim 1, further comprising:
displaying a user interface that includes information that relates to the at least one software module(Dhilon, paragraph [0038-0039], Referring now to FIG. 2, this figure shows a non-limiting example of a data flow representation 200 of a software package (or architecture) in accordance with an illustrative embodiment. The data flow representation 200 includes four software components (i.e., Components A through D), two external systems (or users) 205-1, 205-2, and two data stores 210, 215. In this example, the data store 215 comprises tainted data and the data store 210 comprises non-tainted (or safe) data. Based on the data flow representation 200, it can be determined that Components A and C are risky components, whereas Components B and D are safe components. Component B is safe because it does not receive a tainted input data flow. Component D receives a tainted input data flow from external system/user 205-2, but is still safe as it does not read and/or write sensitive data.); and
after the data indicating whether the at least one software module has been installed is obtained, updating the user interface to include information that indicates an installation status of the at least one software module(Colquhoun, paragraph [0102-0103], In certain examples, the output data may be updated over time to reflect what patches are in progress for which hosts and/or software, and which have been remedies, so that the last patch applied to the host and/or software is indicated.).
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Dhilon and Colquhoun teach the method of claim 2, wherein the obtaining of the data includes scanning at least one mainframe logical partition within which the at least one software module is intended to be installed, and determining whether the at least one software module has been installed based on a result of the scanning(Colquhoun, paragraph [0043-0045],  Embodiments may also involve receiving second data from vulnerability scanning software, the second data comprising an indication of one or more vulnerabilities detected in one or more of software resources provided on at least some of the hosts of the computer network.  Paragraph [0049], According to some examples, as will be appreciated, vulnerability scanning software may be off-the-shelf, commercially available software, of which there are many available types. For example, the vulnerability scanning software may be NESSUS® which functions to scan hosts and the software provided on each host to generate output data, typically in the form of a list of detected vulnerabilities which may be provided in various formats such as plain text, XML and HTML. The particular vulnerability scanning software may obtain details about known vulnerabilities from external sources.  Paragraph [0052].  Paragraph [0079-0082], The VMS 12 also comprises an integration system 202 which is a service or process that ingests network configuration data 210 particular to the first customer network 20, for example data comprising one or more of SCCM data, AD data and/or other data from which a data representation of the first customer network 20 can be built in terms of at least hosts and software on the respective hosts (including version numbers), and possible including details of any existing patches and their current version/status, interconnections between hosts, the role of said hosts, users that are, or have, logged onto the various hosts and the software and operations they have performed etc.  Paragraph [0080], In some examples, the integration system 202 also ingests the data resulting from the vulnerability scanning system 200 in relation to said network infrastructure of the first customer network 20 and hence builds a set of output data representing which hosts, by virtue of at least the software they run, are vulnerable. The output data may represent a list of all hosts and the vulnerabilities present on each, and may be provided in list-form and/or as a graphical map more akin to the topological view of the network shown FIG. 4.).
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, Dhilon and Colquhoun teach the method of claim 3, further comprising:
retrieving, based on the determined criticality, an operating level agreement that is applicable to the at least one software module(Dhilon, paragraph [0053-0055], Step 400 includes obtaining information indicative of a first set of components embedded in a software package. Step 402 includes obtaining a data flow representation of the software package. Optional step 404 includes verifying that each component in the first set is represented in the data flow representation. Step 406 includes determining risk levels for the components in the first set based on the data flow representation of the software package. Step 408 includes assigning a priority for patching a software vulnerability in a given component of the first set based at least in part on the risk level of the given component.); and
determining, based on the retrieved operating level agreement and the result of the scanning, whether the operating level agreement has been violated(Dhilon, paragraph [0053-0055], The data flow representation may be generated based on one or more of a static analysis and a threat-model analysis. The obtained information may be generated using a software composition analysis mechanism. Determining the risk levels at step 406 may include determining, based on the data flow representation, whether or not each of the components in the first set both (i) receives tainted input data and (ii) one or more of reads and writes sensitive data. Each of the risk levels may include a modifier value based on one or more characteristics of the corresponding component in the data flow representation. The one or more characteristics may include at least one of: whether or not the component enforces a security control; whether or not the component received a tainted input data flow; whether or not the tainted input data flow originates from a trusted user; whether or not sensitive information is read; whether or not sensitive information is written; whether or not the component spawns a process that reads and/or writes sensitive information; whether or not the component communicates with a process that reads and/or writes sensitive information; whether or not the component is hardened to reduce an attack surface; or whether or not the component is deployed in a least privilege manner. Assigning the priority for patching the software vulnerability at step 408 may include adjusting a score associated with a type of the software vulnerability by the modifier value of the given component. The information obtained at step 400 may include a software bill of materials. The process may include a step of augmenting the software bill of materials with the determined risk levels.).
Claim 5 is rejected for the reasons set forth hereinabove for claim 4, Dhilon and Colquhoun teach the method of claim 4, wherein the determining of whether the operating level agreement has been violated comprises determining, for each respective one of the at least one mainframe logical partition within which the at least one software module is intended to be installed, whether an installation of the at least one software module has occurred before a corresponding target installation date that is based on the operating level agreement(Colquhoun, paragraph [0094-0095],  For example, one set of prioritization rules may prioritize presentation and/or patch deployment based on the number of downstream hosts or services of an affected host. FIG. 6A shows part of a network infrastructure, represented by the first data, comprising two hosts 601, 602, the first having one software vulnerability (indicated by the shaded box) and the second having two software vulnerabilities according to some embodiments. For example, the software vulnerability may be an out-of-date version of the software, for which a patch is available. The prioritization rules 212 may determine that the greater the number of downstream services or hosts that take data from an affected host indicates a more critical computer requiring patching. Accordingly, the first host 601 may be displayed and/or patched in favour of the second host 602. Note that a different network with a different infrastructure may produce a different result.).
Claim 6 is rejected for the reasons set forth hereinabove for claim 5, Dhilon and Colquhoun teach the method of claim 5, wherein the information that indicates the installation status of the at least one software module is provided as a color-coded cell within a table displayed within the user interface, and wherein the table includes a first color indicating a proper installation of the at least one software module, a second color indicating that the at least one software module has not been installed and that the operating level agreement has not been violated, and at least a third color indicating that the at least one software module has not been installed and that the operating level agreement has been violated(Colquhoun, paragraph [0093], the software vulnerability may be an out-of-date version of the software, for which a patch is available.  Paragraph [0094-0095],  For example, one set of prioritization rules may prioritize presentation and/or patch deployment based on the number of downstream hosts or services of an affected host. FIG. 6A shows part of a network infrastructure, represented by the first data, comprising two hosts 601, 602, the first having one software vulnerability (indicated by the shaded box) and the second having two software vulnerabilities according to some embodiments. For example, the software vulnerability may be an out-of-date version of the software, for which a patch is available. The prioritization rules 212 may determine that the greater the number of downstream services or hosts that take data from an affected host indicates a more critical computer requiring patching. Accordingly, the first host 601 may be displayed and/or patched in favour of the second host 602. Note that a different network with a different infrastructure may produce a different result.  Paragraph [0102-0103, In certain examples, the output data may be updated over time to reflect what patches are in progress for which hosts and/or software, and which have been remedies, so that the last patch applied to the host and/or software is indicated.).
Claim 7 is rejected for the reasons set forth hereinabove for claim 6, Dhilon and Colquhoun teach the method of claim 6, further comprising:
performing, based on a predetermined periodic schedule, a refresh process that includes repeating the obtaining of the data indicating whether the at least one software module has been installed, repeating the updating of the user interface to include the information that indicates the installation status of the at least one software module, and repeating the determining of whether the operating level agreement has been violated (Colquhoun, paragraph [0094-0095],  For example, one set of prioritization rules may prioritize presentation and/or patch deployment based on the number of downstream hosts or services of an affected host. FIG. 6A shows part of a network infrastructure, represented by the first data, comprising two hosts 601, 602, the first having one software vulnerability (indicated by the shaded box) and the second having two software vulnerabilities according to some embodiments. For example, the software vulnerability may be an out-of-date version of the software, for which a patch is available. The prioritization rules 212 may determine that the greater the number of downstream services or hosts that take data from an affected host indicates a more critical computer requiring patching. Accordingly, the first host 601 may be displayed and/or patched in favour of the second host 602. Note that a different network with a different infrastructure may produce a different result.  Paragraph [0102-0103, In certain examples, the output data may be updated over time to reflect what patches are in progress for which hosts and/or software, and which have been remedies, so that the last patch applied to the host and/or software is indicated.); and
alerting a user about an updated installation status of the at least one software module based on a result of the refresh process(Colquhoun, paragraph [0082-0085], a reporting system 206.  Paragraph [0101], For example, the prioritization rules may identify the N most critical hosts or software application that require patching, using one or more of the above examples. The prioritization rules may then determine the least number of patches needing deployment to remedy these N most critical hosts, and configure the VMS 12, 120 to deploy these first or to recommend their deployment in a report. For example, the least number of patches may be compressed into a single file and as a result may be deployed in an efficient and prioritized manner to patch a relatively significant number of vulnerabilities that may offer most benefit to the network.  Paragraph [0102-0103], In certain examples, the output data may be updated over time to reflect what patches are in progress for which hosts and/or software, and which have been remedies, so that the last patch applied to the host and/or software is indicated.).
Claim 8 is rejected for the reasons set forth hereinabove for claim 3, Dhilon and Colquhoun teach the method of claim 3, wherein the information that indicates the installation status of the at least one software module includes date information indicating a date on which each of the at least one software module was installed (Colquhoun, paragraph [0082-0085], a reporting system 206.  Paragraph [0101], For example, the prioritization rules may identify the N most critical hosts or software application that require patching, using one or more of the above examples. The prioritization rules may then determine the least number of patches needing deployment to remedy these N most critical hosts, and configure the VMS 12, 120 to deploy these first or to recommend their deployment in a report. For example, the least number of patches may be compressed into a single file and as a result may be deployed in an efficient and prioritized manner to patch a relatively significant number of vulnerabilities that may offer most benefit to the network.  Paragraph [0102-0103, In certain examples, the output data may be updated over time to reflect what patches are in progress for which hosts and/or software, and which have been remedies, so that the last patch applied to the host and/or software is indicated.  Paragraph [0079-0084],  software on the respective hosts (including version numbers), and possible including details of any existing patches and their current version/status, interconnections between hosts, the role of said hosts, users that are, or have, logged onto the various hosts and the software and operations they have performed etc.  Paragraph [0093], the version of software on hosts, the version of operating systems on hosts, log data associated with hosts, websites visited by hosts, current patch statuses or versions on hosts, the last time a host or its software was scanned and so on.).

Claim 9 is rejected for the reasons set forth hereinabove for claim 3, Dhilon and Colquhoun teach the method of claim 3, further comprising determining, based on a result of the scanning, whether an installation of the at least one software module has caused a program error, and when a determination is made that the program error has been caused, performing an additional scan in order to identify at least one system within the mainframe computing apparatus that is exposed to the program error(Colquhoun, paragraph [0043-0048],  Embodiments may also involve receiving second data from vulnerability scanning software, the second data comprising an indication of one or more vulnerabilities detected in one or more of software resources provided on at least some of the hosts of the computer network.  Paragraph [0049-0052].  Fig. 4 and paragraph [0080-0085],  In some examples, the integration system 202 also ingests the data resulting from the vulnerability scanning system 200 in relation to said network infrastructure of the first customer network 20 and hence builds a set of output data representing which hosts, by virtue of at least the software they run, are vulnerable. The output data may represent a list of all hosts and the vulnerabilities present on each, and may be provided in list-form and/or as a graphical map more akin to the topological view of the network shown FIG. 4.  Paragraph [0102-0106].).
As per claim 10, this is the system claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 11, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 12, this is the system claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 13, this is the system claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the system claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 15, this is the system claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the system claim to method claim 7. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the system claim to method claim 8. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the system claim to method claim 9. Therefore, it is rejected for the same reasons as above.
As per claim 19, this is the medium claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the medium claim to method claim 2. Therefore, it is rejected for the same reasons as above.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199